


110 HRES 905 IH: Commending the Valdosta State University

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 905
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Kingston (for
			 himself and Mr. Bishop of Georgia)
			 submitted the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the Valdosta State University
		  Blazers on winning the NCAA Division II National Championship.
	
	
		Whereas on Saturday, December 15, 2007, the Valdosta State
			 Blazers defeated Northwest Missouri State 25 to 20 with a fourth quarter
			 comeback;
		Whereas Valdosta State became the eighth school to win
			 more than one Division II Championship;
		Whereas Michael Terry’s one-yard game-winning touchdown
			 run with 22 seconds left was the third latest game-winning score in regulation
			 play in the 35-year Division II Championship history;
		Whereas the Valdosta State Blazers hold a 13 and 1 season
			 record;
		Whereas the Valdosta State won the Division II
			 championship in 2004, making this the second Division II championships in the
			 last 4 years for the Blazers;
		Whereas the Blazers’ head coach, David Dean, became the
			 second first-year head coach to lead his squad to the Division II
			 Championship;
		Whereas the Valdosta State Blazers play with tremendous
			 heart, talent, and sportsmanship; and
		Whereas Valdosta State University continues to build its
			 football legacy along with engaging academics: Now, therefore, be it
		
	
		That the United States House of
			 Representatives commends the Valdosta State University Blazers for winning the
			 NCAA Division II National Championship.
		
